Citation Nr: 0504949	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  97-27 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the veteran's service-
connected residuals of a left knee disorder.

3.  Entitlement to service connection for right leg pain and 
numbness, to include as secondary to the veteran's service-
connected residuals of a left knee disorder. 

4.  Entitlement to service connection for right hip 
trochanteric bursitis, to include as secondary to the 
veteran's service-connected residuals of a left knee 
disorder.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, in October 1996 and May 2000.  The Board 
remanded this case to the RO in May 1999, and a November 1999 
rating decision granted an increased rating of 30 percent for 
the veteran's left knee disability.  The appeal remains 
pending because the maximum schedular rating was not 
assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  It is 
noted that the Board remanded the matter concerning the left 
knee again in September 2000.

The veteran appeared for a January 1999 VA Travel Board 
hearing.  The Veterans Law Judge who conducted that hearing, 
however, is no longer with the Board.  A May 2003 letter 
informed the veteran of her right to a new hearing and 
allowed her 30 days in which to respond, after which it would 
be assumed that no hearing was sought.  The veteran did not 
respond and her appeal shall be considered.

As to the issue of entitlement to service connection for 
right hip trochanteric bursitis, a May 2004 Veterans Health 
Administration (VHA) opinion is of record, and that matter is 
ready for decision.  

The issue of an increased rating for a left knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claims.

2.  There is no competent medical evidence suggesting a 
relationship between a current right knee disorder and either 
service or a service-connected disability.

3.  There is no competent medical evidence suggesting a 
relationship between claimed right leg pain and numbness and 
either service or a service-connected disability.

4.  The competent medical evidence of record indicates that 
any right hip disability is not due to the service-connected 
left knee disability.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated as a 
result of either service or a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2004).

2.  Right leg pain and numbness was not incurred or 
aggravated as a result of either service or a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2004).

3.  Right hip trochanteric bursitis was not incurred or 
aggravated as a result of either service or a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004), are assessed before the merits of the 
appeal.

In this case, all relevant facts were properly developed in 
regard to the veteran's claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA notified the veteran of the evidence 
necessary to substantiate her claim in a December 2002 
letter.  See 38 U.S.C.A. § 5103.  This letter, which detailed 
provisions of the VCAA and contained a specific explanation 
of the type of evidence necessary to substantiate the 
veteran's claims, as well as which portion of that evidence 
(if any) was to be provided by her and which portion the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although 
the letter advised the veteran to respond with any new 
evidence in support of her claims within 30 days, she was 
further notified that evidence submitted within a year would 
be considered.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.   The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  Id.  In this case, 
a substantially complete application was received prior to 
the date of VCAA enactment.  Thereafter, a May 2000 rating 
decision denied service connection for three issues, and a 
December 2002 VCAA notice letter addressed service 
connection.  Id.  Additionally, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id.  Therefore, for the circumstances of this 
case, the requirements of Pelegrini regarding the timing and 
content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c).  Here, the RO received service medical 
records, Kaiser Permanente records from February 1991 to 
August 1991, treatment records from the Portland VA Medical 
Center from May 1998 to December 2002, and a May 2004 VHA 
opinion.  The December 2002 notice letter listed this 
evidence, and asked the veteran to notify VA of any other 
medical treatment.  In terms of obtaining evidence, VA 
discharged its duty.  

Under the VCAA, the duty to assist includes obtaining a 
medical opinion and/or examination if necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  As 
described in further detail below, the veteran did not appear 
for an examination addressing two of the claimed disorders 
for which she seeks service connection, and a medical opinion 
was obtained for the remaining claimed disorder.  

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis and organic neurological disorders, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Right knee and leg

The veteran's service medical records are entirely negative 
for any symptoms of the right knee or leg.  A February 1993 
VA examination revealed a valgus of both knees of 5 degrees 
and a 1+ crepitance of the right knee.  The veteran also 
complained of mild to moderate right knee pain during her 
April 1998 VA orthopedic examination, and mild pain with 
motion was shown upon examination.  X-rays revealed very 
early slight degenerative squaring of the medial femoral 
condyle.  A July 1998 VA treatment record contains a notation 
of cramping of the lower legs.  Subsequent x-rays, from 
January 2000, revealed "at worst, mild early degenerative 
changes of the knees."  During a November 2000 VA 
consultation, the veteran expressed concern that her left 
knee pain might be causing right knee pain, but the examiner 
provided no commentary in this regard.  The assessment was 
bilateral knee pain.

In this case, the evidence of record suggests the possibility 
of right knee degenerative changes first shown many years 
following separation from service, but there are only 
subjective complaints regarding pain and numbness of the 
right leg.  Regardless of the question of current diagnoses, 
however, the veteran has presented no medical evidence 
whatsoever suggesting a causal relationship between such 
disorders and either service or her service-connected left 
knee disorder.  

The Board is aware that the questions of etiology raised by 
this case could be further addressed by a VA examination 
conducted by an examiner who has reviewed the veteran's 
claims file.  See 38 U.S.C.A. § 5103A(c)(4).  She, however, 
failed to appear for a VA orthopedic examination scheduled 
for December 2002.  In this regard, the Board notes that the 
VA's duty to assist the veteran is not a "one-way street."  
If a veteran wishes help in developing a claim, he or she 
cannot passively wait for it in those circumstances where he 
or she may be able to assist in providing putative evidence, 
such as appearing for a VA examination.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in 
light of the veteran's failure to respond to the VA's efforts 
to assist her with the factual development of her claims and 
the absence of other evidence supporting her claims, no 
further effort will be expended to assist her in this regard.

Indeed, the only evidence of record supporting the veteran's 
claims is her own lay opinion, as indicated in her March 2003 
substantive appeal.  She, however, has not been shown to 
possess the training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Her lay opinion, therefore, does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for a right knee 
disorder and pain and numbness of the right leg, both to 
include as secondary to her service-connected left knee 
disorder, and these claims must be denied.  Again, as the 
preponderance of the evidence is against the veteran's 
claims, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.  

Right hip

The veteran complained of right hip pain at the Portland VA 
Medical Center in November 2002.  The attending physician 
noted that the veteran was well known to the Orthopedic 
Surgery service.  Over the previous three years she had 
developed a progressive onset of right hip pain, and pointed 
to the trochanteric region when asked to locate the pain.  
The pain was non-radicular.  

An x-ray of the pelvis demonstrated that the veteran's hip 
sockets were well preserved bilaterally.  There perhaps was a 
little lipping bilaterally of the superior margin of her 
acetabuli consistent with either ossification of the labrum 
or mild oseophytic development.  The joint space, however, 
was well preserved and was symmetric to the contralateral 
side as well as concentric around the head of the femur.  On 
the lateral film there was a silhouette that would correspond 
to approximately the region of the x-ray of the right hip.  

A physical examination revealed that the veteran's right hip 
was non-irritable to mild rotation, internal and external, 
and the motion felt very smooth.  The veteran had significant 
tenderness over the greater trochanter that was consistent 
with trochanteric bursitis.  The physician discussed the 
etiology of the bursitis with the veteran because she was 
curious whether her altered gait mechanics and favoring the 
left knee would result in a hip disability.  Although the 
examiner "could not say for sure that that was the cause," 
it was definitely possible not only as the causing factor but 
also as an aggravating factor.  

Thereafter, a May 2004 VHA opinion reached a different 
conclusion.  The orthopedic physician who rendered an opinion 
noted that he reviewed the two-volume claims file, citing 
medical evidence from 1975 to 2002.  The physician's summary 
noted that since the veteran's original left knee injury in 
1975 up to her most recent examination in November 2002, 
there was no mention of any gait abnormalities of the left 
lower extremity.  If present, one could consider those valid 
contributions to right lower extremity problems, in 
particular a right trochanteric bursitis.  

The physician commented that trochanteric bursitis was in 
most cases a self-limited, temporary condition, which 
responded well to conservative treatment, such as steroid 
injections.   Changes on x-rays as were noted in the November 
2002 assessment of the right hip were considered early 
degenerative joint disease, which should be considered part 
of a normal aging process in a 49-year-old female.  The 
physician opined that it was unlikely that the right 
trochanteric bursitis was service connected.  

It is noted that the probative value of a physician's 
statement depends, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  As 
such, the May 2004 opinion carries greater probative value 
than the opinion expressed in the November 2002 VA treatment 
report.  Particularly, the May 2004 opinion was based on a 
comprehensive review of the claims folder, as reflected by 
the list of specific dates and medical notations (31 total) 
from 1975 onwards.  Though the November 2002 VA physician 
presumably had access to the veteran's medical history as 
recorded in the VA medical system, there is no indication 
that any opinion was rendered after review of the veteran's 
claims file.  Moreover, the May 2004 opinion assessed the 
November 2002 assessment in the context of the veteran's 
extensive medical history.  The May 2004 opinion offered a 
medical rationale for the veteran's hip pain such that it 
appeared to be part of the aging process.  

Because the Board cannot rely on its own medical opinions, it 
relies on medical opinions produced from a careful review of 
the veteran's medical situation.  The May 2004 is an informed 
opinion, and the veteran's claim cannot be granted at this 
time because the preponderance of probative evidence is 
against the claim.


ORDER

Entitlement to service connection for a right knee disorder, 
to include as secondary to the veteran's service-connected 
residuals of a left knee disorder, is denied.

Entitlement to service connection for right leg pain and 
numbness, to include as secondary to the veteran's service-
connected residuals of a left knee disorder, is denied.

Entitlement to service connection for right hip trochanteric 
bursitis, to include as secondary to the veteran's service-
connected residuals of a left knee disorder, is denied.


REMAND

The increased rating issue for a left knee disability must be 
unavoidably remanded a third time.  Though the claim for an 
increased rating was filed pre-VCAA, case law dictates that 
the veteran is still entitled to content-complying notice, 
and the December 2002 notice letter of record did not provide 
the substantive standard concerning a claim for an increased 
rating.  

The Board is not permitted to decide a case where proper VCAA 
notice has not been issued.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send the veteran an 
appropriate letter concerning a claim 
for an increased rating to ensure 
compliance with the notice and 
assistance requirements in the VCAA.  

2.  After any indicated development, 
including a VA examination if 
warranted, the RO should readjudicate 
the veteran's pending claim.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


